Exhibit 10.4

 

GARMIN LTD.
2011 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN

as amended and restated on October 21, 2016
RESTRICTED STOCK UNIT AWARD AGREEMENT 


 

To:          _______________________ (“you” or the “Grantee”)

 

Date of Grant:      _______________________

 

Notice of Grant:

 

You have been granted restricted stock units (“RSUs”) relating to the shares,
CHF 0.10 par value per share, of Garmin Ltd. (“Shares”), subject to the terms
and conditions of the Garmin Ltd. 2011 Non-Employee Directors’ Equity Incentive
Plan, as amended and restated on October 21, 2016 (the “Plan”) and the Award
Agreement between you and Garmin Ltd. (the “Company”), attached as Exhibit A.
Accordingly, provided you satisfy the conditions set forth in this Notice of
Grant and Exhibit A, the Company agrees to pay you Shares as follows:

 

 

Number of RSUs Granted

  Dates Payable  

Date Grantee Must Be

a Director To Receive Award

          __________ Shares   __________, 2016   ______________, 2016 __________
Shares   __________, 2017   ______________, 2017 __________ Shares   __________,
2018   ______________, 2018

 

In order to fully understand your rights under the Plan (a copy of which is
attached) and the Award Agreement (the “Award Agreement”), attached as Exhibit
A, you are encouraged to read the Plan and this document carefully. Please refer
to the Plan document for the definition of capitalized terms used in this
Agreement.

 

By accepting these RSUs, you are also agreeing to be bound by Exhibit A.

 

    GARMIN LTD.             By:       Name: Clifton A. Pemble     Title:
President and CEO

 

Grantee:                             Date:      

 

   

 

 

EXHIBIT A

 

AGREEMENT:

 

In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration paid by the Grantee to the Company, the Grantee
and the Company agree as follows:

 

Section 1.          Incorporation of Plan

 

All provisions of this Award Agreement and the rights of the Grantee hereunder
are subject in all respects to the provisions of the Plan and the powers of the
Board therein provided. Capitalized terms used in this Award Agreement but not
defined shall have the meaning set forth in the Plan.

 

Section 2.          Grant of RSUs

 

As of the Date of Grant identified above, the Company grants to you, subject to
the terms and conditions set forth herein and in the Plan, the opportunity to
receive that number of unrestricted Shares identified below the heading “Number
of RSUs Granted” on the Notice of Grant (the “RSUs”). Provided you are a member
of the Company’s Board of Directors (and at all times since the Date of Grant
have been a member of the Company’s Board of Directors) and unless your right to
receive the RSUs has been forfeited pursuant to Section 3 below, then (subject
to Section 11 below) you will be paid a number of unrestricted Shares equal to
the aggregate number of your remaining RSUs on the dates above identified below
the heading “Dates Payable” on the Notice of Grant. If a date under “Dates
Payable” is a Saturday or Sunday or any other non-business day, then you will be
paid the Shares payable on that date on the next business day.

 

Section 3.          Effect of Termination of Affiliation

 

If you have a Termination of Affiliation for any reason, the effect of such
Termination of Affiliation on all or any portion of the RSUs is as provided
below.

 

(a)If you have a Termination of Affiliation on account of death, Disability,
retirement on or after attaining Mandatory Retirement Age, a “Retirement” as
defined below, or your removal by the Company other than for Cause (including
without limitation the Company’s decision not to slate you for reelection), your
RSUs that were forfeitable immediately before such Termination of Affiliation,
if any, shall thereupon become nonforfeitable and the Company shall, promptly
settle all RSUs by delivery to you (or, after your death, to your personal
representative or designated beneficiary) a number of unrestricted Shares equal
to the aggregate number of your remaining RSUs. A “Retirement” for purposes of
this Award Agreement means the Grantee’s ceasing to be a member of the Company’s
Board of Directors other than for Cause after 5 years of service on the Board

 

(b)If you have a Termination of Affiliation for Cause or for any reason other
than under the circumstances described immediately above in Section 3(a)
(including without limitation your failure to be reelected to the Company’s
Board of Directors, your voluntary resignation or your failure to run for
reelection to the Company’s Board of Directors), your RSUs, to the extent
forfeitable immediately before such Termination of Affiliation, shall thereupon
automatically be forfeited and you shall have no further rights under this Award
Agreement.

 



   

 

 

Section 4.          Investment Intent

 

The Grantee agrees that the Shares acquired pursuant to the vesting of one or
more tranches of RSUs shall be acquired for his/her own account for investment
only and not with a view to, or for resale in connection with, any distribution
or public offering thereof within the meaning of the Securities Act of 1933 (the
“1933 Act”) or other applicable securities laws. The Company may, but in no
event shall be required to, bear any expenses of complying with the 1933 Act,
other applicable securities laws or the rules and regulations of any national
securities exchange or other regulatory authority in connection with the
registration, qualification, or transfer, as the case may be, of this Award
Agreement or any Shares acquired hereunder. The foregoing restrictions on the
transfer of the Shares shall be inoperative if (a) the Company previously shall
have been furnished with an opinion of counsel, satisfactory to it, to the
effect that such transfer will not involve any violation of the 1933 Act and
other applicable securities laws or (b) the Shares shall have been duly
registered in compliance with the 1933 Act and other applicable state or federal
securities laws. If this Award Agreement, or the Shares subject to this Award
Agreement, are so registered under the 1933 Act, the Grantee agrees that he will
not make a public offering of the said Shares except on a national securities
exchange on which the shares of the Company are then listed.

 

Section 5.          Nontransferability of RSUs

 

No rights under this Award Agreement relating to the RSUs may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
including, unless specifically approved by the Company, any purported transfer
to a current spouse or former spouse in connection with a legal separation or
divorce proceeding. All rights with respect to the RSUs granted to the Grantee
shall be available during his or her lifetime only to the Grantee.

 

Section 6.          Status of the Grantee

 

The Grantee shall not be deemed a shareholder of the Company with respect to any
of the Shares subject to this Award Agreement until such time as the underlying
Shares shall have been issued to him or her. The Company shall not be required
to issue or transfer any Shares pursuant to this Award Agreement until all
applicable requirements of law have been complied with and such Shares shall
have been duly listed on any securities exchange on which the Shares may then be
listed. Grantee (a) is not entitled to receive any dividends or dividend
equivalents, whether such dividends would be paid in cash or in kind, or receive
any other distributions made with respect to the RSUs and (b) does not have nor
may he or she exercise any voting rights with respect to any of the RSUs, in
both cases (a) and (b) above, unless and until the actual Shares underlying the
RSUs have been delivered pursuant to this Award Agreement.

 

Section 7.          No Effect on Capital Structure

 

This Award Agreement shall not affect the right of the Company to reclassify,
recapitalize or otherwise change its capital or debt structure or to merge,
consolidate, convey any or all of its assets, dissolve, liquidate, windup, or
otherwise reorganize.

 



   

 

 

Section 8.          Adjustments

 

Notwithstanding any provision herein to the contrary, in the event of any change
in the number of outstanding Shares effected without receipt of consideration
therefor by the Company, by reason of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, stock split, share
combination or other change in the corporate structure of the Company affecting
the Shares, the aggregate number and class of Shares subject to this Award
Agreement shall be automatically adjusted to accurately and equitably reflect
the effect thereon of such change; provided, however, that any fractional share
resulting from such adjustment shall be eliminated. In the event of a dispute
concerning such adjustment, the decision of the Board shall be conclusive.

 

Section 9.          Amendments

 

This Award Agreement may be amended only by a writing executed by the Company
and the Grantee which specifically states that it is amending this Award
Agreement; provided that this Award Agreement is subject to the power of the
Board to amend the Plan as provided therein. Except as otherwise provided in the
Plan, no such amendment shall materially adversely affect the Grantee’s rights
under this Award Agreement without the Grantee’s consent.

 

Section 10.       Board Authority

 

Any questions concerning the interpretation of this Award Agreement, any
adjustments required to be made under Sections 9 or 10 of this Award Agreement,
and any controversy which arises under this Award Agreement shall be settled by
the Board in its sole discretion.

 

Section 11.       Withholding

 

To the extent applicable under applicable tax laws, whenever Shares are to be
delivered to you upon payment of this Award (the date such Shares are delivered
to you is hereinafter referred to as the “Tax Date”), the Company shall be
entitled to require and may accommodate your request if so requested, to satisfy
all Federal and Cantonal withholding taxes, including Social Security taxes
related thereto, by one or a combination of the following methods:

 

(a)Your payment of an amount in cash equal to the amount to be withheld;

 

(b)Withholding from those Shares that would otherwise be delivered to you under
the Award a number of Shares having a Fair Market Value on the Tax Date equal to
the amount to be withheld; or

 

(c)Withholding from compensation otherwise due to you.

 

Any fractional share amount and any additional withholding not paid by the
withholding or surrender of Shares must be paid in cash. If no timely election
is made, the Grantee must deliver cash to satisfy all tax withholding
requirements.

 



   

 

 

Section 12.       Notice

 

Whenever any notice is required or permitted hereunder, such notice must be
given in writing by (a) personal delivery, or (b) expedited, recognized delivery
service with proof of delivery, or (c) United States Mail, postage prepaid,
certified mail, return receipt requested, or (d) telecopy or email (provided
that the telecopy or email is confirmed). Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered on the date which it was
personally delivered, sent to the intended addressee, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or the Grantee
may change, at any time and from time to time, by written notice to the other,
the address specified for receiving notices. Until changed in accordance
herewith, the Company’s address for receiving notices shall be Garmin Ltd.,
Attention: General Counsel, Mühlentalstrasse 2, 8200 Schaffhausen, Switzerland.
Unless changed, the Grantee’s address for receiving notices shall be the last
known address of the Grantee on the Company’s records. It shall be the Grantee’s
sole responsibility to notify the Company as to any change in his or her
address. Such notification shall be made in accordance with this Section 12.

 

Section 13.       Severability

 

If any part of this Award Agreement is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any part of this Award Agreement not declared to be unlawful
or invalid. Any part so declared unlawful or invalid shall, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid.

 

Section 14.      Binding Effect

 

This Award Agreement shall bind, and, except as specifically provided herein,
shall inure to the benefit of the respective heirs, legal representatives,
successors and assigns of the parties hereto.

 

Section 15.       Governing Law and Jurisdiction

 

This Award Agreement and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Kansas
without giving effect to the principles of the Conflict of Laws to the contrary.
Except as otherwise provided by mandatory forum requirements of the applicable
law, the courts of the State of Kansas shall have exclusive jurisdiction with
regard to any disputes under the Plan. The Company shall retain, however, in
addition the right to bring any claim in any other appropriate forum.

 



   

